81 F.3d 170
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Everardo AGUILAR, Defendant-Appellant.
No. 95-10101.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 12, 1996.*Decided March 27, 1996.

Before:  REINHARDT, THOMPSON, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Everardo Aguilar appeals his conviction by guilty plea and his 87-month sentence for conspiracy to manufacture marijuana in violation of 21 U.S.C. §§ 846 and 841(a)(1).   Pursuant to Anders v. California, 386 U.S. 738 (1967), Aguilar's attorney submitted a brief stating that he finds no meritorious issues for review and filed a motion to withdraw as counsel of record.   Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no non-frivolous issues for review.


3
The motion of counsel to withdraw is GRANTED and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3